Citation Nr: 1524376	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-07 818	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Becker, Counsel











INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Service connection for PTSD was denied therein.  The Veteran appealed this determination.  During the pendency of his appeal, jurisdiction was transferred to the RO in St. Petersburg, Florida.  A hearing at this RO for February 2012, but the Veteran failed to appear for it and did not seek a postponement.  His hearing request therefore is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).  

In May 2012, the Board recharacterized this matter from one concerning PTSD only to one concerning an acquired psychiatric disorder, which includes PTSD and any other diagnosis claimed or made.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then remanded for additional development.  Another remand for additional development was directed by the Board in April 2014.  Review of the Veteran's claims file (which has been converted from paper format to electronic format) at this time shows that adjudication still cannot proceed.  As such, this matter is REMANDED for a third time.  

REMAND

Although the delay entailed by this remand is regrettable, particularly in light of the two previous remands, undertaking additional development with respect to the Veteran's entitlement to service connection for an acquired psychiatric disorder is the only way to ensure he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought, in other words.

The duty to assist includes making as many requests as necessary to obtain pertinent records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  The claimant shall be notified if requested records are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).  VA treatment records are available, the most recent of which are dated in December 2014.  Some are pertinent in that they concern the Veteran's ongoing psychiatric care.  There thus may be some that are pertinent dated from December 2014 to present.  A request or requests for these VA treatment records must be made, particularly since the Board has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran must be notified if this is unsuccessful.

For pertinent private records, the duty to assist includes asking the claimant to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2014).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2014).  The claimant shall be notified if requested records are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).  No private treatment records are available.  However, the Board's April 2014 remand directed that the Veteran be contacted for identification and authorization of any that are pertinent.  An April 2014 letter did so, but it was sent to an old address.  Another letter sent to this address earlier was returned as undeliverable.  Contact accordingly must be made anew.  A request or requests for any identified private treatment records for which authorization is received then must be made, with notification to the Veteran if doing so is not successful.

If a VA medical examination and VA medical opinion have been provided for a service connection claim, the duty to assist requires that they be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy means that the Board can make a fully informed adjudication.  Id.  In the April 2014 remand, the Board explained why the December 2012 VA medical examination complete with VA medical opinion is inadequate.  Arrangements for another thus were directed.  Yet, the Veteran failed to appear for such in June 2014 and in October 2014.  The presumption of regularity regarding the mailing of examination scheduling letters does not apply when a copy of the letter is unavailable.  Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  No such copy is available here.  Of further note is that the Veteran received treatment at the facility where the examination was to have occurred throughout 2014.  He appears as appropriate, in other words, which suggests he was unaware of the scheduled examinations.  Arrangements therefore must be made anew, with a copy of the scheduling letter to be made available.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those concerning his psychiatric care, dated from December 2014 to present.  Associate all records received with the claims file.  Notify the Veteran pursuant to established procedure of any lack of success regarding the aforementioned.

2.  Contact the Veteran at his last known address.  Ask him to either submit all private treatment records concerning psychiatric care or provide enough information to identify and locate these records along with an authorization for their release to VA.  If the latter course of action is undertaken, make an initial request with follow-up as necessary.  Associate all records received with the claims file.  Notify the Veteran pursuant to established procedure of any lack of success regarding the aforementioned.

3.  After completion of the above, arrange for the Veteran to undergo a VA medical examination regarding an acquired psychiatric disorder.  Place a copy of the examination scheduling letter, notifying him at his last known address, in the claims file.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  If it is determined that any particular testing/studies are indicated, such as testing for dementia, but not medically necessary to fully resolve the questions presented, explain why.  

Then, based on the evidence review and examination results, separately address each of the following questions:

(a)  Provide a current diagnosis for any psychiatric disorder(s) found extant.  If the Veteran does not now have, but previously had, any psychiatric disorder, when did that condition resolve?

(b)  If PTSD is diagnosed, is it at least as likely as not (a 50 percent or greater probability) that PTSD is due to an in-service stressor?  Identify the stressor(s) supporting the diagnosis.  

(c)  If a diagnosis of PTSD is not made, is there any medical reason making it more likely (or less likely) that the prior diagnoses of PTSD in the Veteran's VA treatment records are consistent with the December 2012 VA examiner's assessment that "for clinical purposes, i.e., for the purpose of treatment, clinicians often accept the patient's word and employ significantly lower standards with respect to meeting the requirements for a particular diagnosis?"  If so, what are those medical reasons?  

(d)  For each diagnosed disorder other than PTSD, is it at least as likely as not (a 50 percent or greater probability ) that the disorder had its onset during service, became manifest within a one-year period following the Veteran's discharge from service, or is otherwise causally related to any event during or circumstance of his service?  

(e)  If a diagnosis of dementia is made, was the disorder established as chronic during the Veteran's service?  In other words, is there a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at any point in time during service?

In answering all questions, articulate the reasoning underpinning your conclusions.  This means identifying what facts and information, whether found in the evidence or outside the evidence, support your opinion, as well as explaining how those facts and information support your opinion.  Prepare a report of the examination for association with the claims file.

4.  Finally, readjudicate this matter.  Issue a rating decision if the determination made is favorable to the Veteran.  If it is unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision and/or SSOC to the Veteran, and place a copy in the claims file.  Allow him the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

